Citation Nr: 0012675	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99-01 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected infectious hepatitis.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision from the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected infectious hepatitis is shown to be 
nonsymptomatic and healed without demonstrated residual liver 
damage or related symptoms.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected infectious hepatitis have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.114 including 
Diagnostic Code 7345 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United Stated Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and the other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  It 
is important to note that the Court has also stated that 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected infectious hepatitis is 
currently rated as noncompensably disabling pursuant to the 
provisions of 38 C.F.R. § 4.114 including Diagnostic Code 
7345 (1999).  Infectious hepatitis with marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy is rated as 100 
percent disabling.  With moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression, it is rated as 60 percent disabling.  
With minimal liver damage with associated fatigue, anxiety, 
and gastrointestinal disturbance of lesser degree and less 
than three times a year but necessitating dietary restriction 
or other therapeutic measures, it is rated as 30 percent 
disabling.  With demonstrable liver damage with mild 
gastrointestinal disturbance, it is rated as 10 percent 
disabling.  When healed, nonsymptomatic, it is rated as no 
percent disabling.  

The veteran was most recently afforded a VA examination in 
May 1998.  The report of examination noted that the initial 
onset of hepatitis was in 1953 and that the veteran related 
having had a recurrence about ten years later.  The clinical 
manifestations reported by the veteran regarding both the 
initial and recurrent episodes of hepatitis were recorded as 
having been yellow eyes, dark urine and a sick feeling.  The 
veteran reported that the treatment consisted of bed rest and 
blood tests.  The veteran described his current symptom as 
"feeling weak."  The examiner noted that the weakness could 
also have been due to the veteran's diabetes mellitus.  The 
examiner added that the veteran had hypertension.  

Upon physical examination, the report noted that the veteran 
was obese with a fair nutritional status and without 
residuals of malnutrition or vitamin deficiency.  Under 
diagnostic and clinical testing, the report noted that liver 
function tests performed the previous month were within 
normal limits and that additional laboratory studies were 
ordered for a more definite diagnosis.  (The Board observes 
that June 1998 VA reports of laboratory studies are 
associated with the claims folder.)  The report included the 
diagnoses of inactive hepatitis B and increased lactic 
dehydrogenase.  

The Board finds that the current disability picture referable 
to the service-connected infectious hepatitis is not shown to 
be consistent with the criteria that would warrant the 
assignment of a compensable rating.  The May 1998 report of 
VA examination specifically noted a diagnosis of inactive 
hepatitis B and added that the liver function tests were 
within normal limits.  The veteran has reported to have 
symptoms related to gastrointestinal disturbance due to the 
service-connected disorder.  While he reported experiencing 
weakness, no competent evidence has been submitted to show 
that he has residual liver damage or disabling manifestations 
related thereto.  Accordingly, the Board finds that the 
record establishes that the service-connected infectious 
hepatitis is healed and nonsymptomatic.  



ORDER

A compensable rating for the service-connected infectious 
hepatitis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

